DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an active layer on the conductive pattern … a gate insulation layer on the active layer … a gate electrode on the gate insulation layer” must be shown or the features canceled from the claim 11.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
METHOD OF PREPARING THIN FILM TRANSISTOR SUBSTRATE 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112, second paragraph, as being considered to be vague and indefinite because it/they is/are drawn to a system that includes both machine (i.e. inter alia machine “thin film transistor substrate” and “display apparatus”) and process (i.e. inter alia process “method of preparing”) limitations, and therefore, fail to comply with the requirements of 35 U.S.C. 112 second paragraph, because it is unclear as to which statutory class of invention to which the claims are drawn.  See MPEP § 2173.05.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, US 6,174,804.
In re Claim 1, Hsu discloses a method of preparing a thin film transistor substrate, comprising: forming a conductive material layer 201 (Fig. 2A), forming a hydrophobic insulation layer 208 (made of silicon nitride, as specified in claim 3) on the conductive material layer 201, forming a photoresist layer 204 (not shown, but obviously presented for forming 204) on the hydrophobic insulation layer 208, patterning the photoresist layer 204 to form a photoresist 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
In re Claim 9, Hsu discloses the method of claim 1, wherein a material of the hydrophobic insulation layer comprises a silicon nitride (claim 3, column 7, lines 20-21).

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of Tseng, US 6,603,764.
In re Claim 2, Hsu discloses all limitations of claim 2 except for that the conductive material layer comprises a source-drain material layer, and the conductive pattern comprises a source electrode and a drain electrode.
Tseng teaches a method wherein the conductive material layer 42 comprises a source-drain material layer, and the conductive pattern 15 comprises a source electrode and a drain electrode (Figs. 2A – 2C; column 2, lines 34 – 59).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Hsu and Tseng, and to use the specified materials for making high density DRAM circuit as taught by Tseng (column 1, lines 10-11).
In re Claim 3, Hsu taken with Tseng discloses the e method of claim 1, further comprising: forming a via 14 in the hydrophobic insulation pattern 13 (made of silicon nitride, Tseng: column 2, line 54-55) to expose a part of the conductive pattern 42 (Tseng: Fig. 2B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of Possin et al., US 5,010,027.
In re Claim 10, Hsu discloses all limitations of claim 10 except for that prior to forming the conductive material layer 201 (Hsu: Fig. 2A): forming a gate electrode, forming a gate insulation layer on the gate electrode, and forming an active layer on the gate insulation layer; and forming the conductive material layer comprises: forming the conductive material layer on the active layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Hsu and Possin, and to use the specified forming the conductive material layer for fabricating a self-aligned thin-film transistor which controls the overlap width of the gate electrode with each of the source and drain electrodes to an optimum distance as taught by Possin (column 2, lines 53-54).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of Wu et al., US 2006/0124923 (corresponding to US 7,456,424).
In re Claim 11, Hsu discloses all limitations of claim 11 except for that subsequent to removing the segment in the conductive material layer that is not covered by the hydrophobic insulation pattern to form the conductive pattern: forming an active layer on the conductive pattern, forming a gate insulation layer on the active layer, and forming a gate electrode on the gate insulation layer.
Wu teaches a method comprising forming an active layer 72 on the conductive pattern 80, forming a gate insulation layer 74 on the active layer 72, and forming a gate electrode 78 on the gate insulation layer 74 (Figs. 4; [0065]).
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lius et al., US 2019/0296055 (corresponding to US 10,559,596), in view of Hsu.
In re Claim 12, Lius discloses a thin film transistor substrate, comprising: the conductive pattern 121 (Fig. 1); and the hydrophobic insulation pattern 13 on the conductive pattern 121 (Fig. 1; [0022-0032]). Lius does not specify that a thin film transistor substrate prepared by the method of claim 1. 
Hsu teaches a method of preparing a thin film transistor substrate (Figs. 2; column 4, line 19 –column 7, line 22),
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Lius and Hsu, and to use the specified method for simplifying  operational procedure as taught by Hsu (column 3, lines 33-34).
The applicant’s claim 12 does not distinguish over the Lius’ reference regardless of the process used to form the transistor, because only the final product is relevant, not the recited process of claim 1. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.

In re Claim 13, Lius taken with Hsu discloses a display apparatus, comprising the thin film transistor substrate of claim 12 (Lius: Figs. 1-10; [0002], [0022-0032]).
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893